DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Celinder (US 2019/0135002).
With regard to claim 1, Celinder discloses a printer (10) comprising:
a housing (11, 18) [top combined with a bottom; Para. 0045] comprising an upper portion (11) and a lower portion (18) with a cavity there between and wherein the upper portion and lower portion are connected by one or more hinges (19) such that the housing opens about the hinged connection between the upper portion and the lower portion to expose the cavity there between [Para. 0044-0045; Figs. 1-2, 2A], and
wherein the upper portion is positioned above the lower portion and the hinged connection allows the upper portion to be lifted up with respect to the lower portion to expose one or more printer components for cleaning or maintenance [Fig. 1-2] and lowered with respect to the lower portion for printing on a print surface positioned within access through the cavity between the upper and lower portion [Fig. 1], and
wherein the one or more hinges are provided on a rear side of the housing to connect the upper portion to the lower portion [Fig. 2A] and wherein a front side of the housing, opposing the rear side, comprises an opening for positioning a-the print surface below a print head (38) and within a print area within the cavity [See Fig. 1, Fig. 2 and Fig. 2A].

    PNG
    media_image1.png
    497
    568
    media_image1.png
    Greyscale

With regard to claim 2, wherein the one or more hinges secure the upper portion to the lower portion and wherein the one or more hinges are positioned on a same perimeter side of the housing such that the housing opens about one side [Fig. 2A].
With regard to claim 4,wherein the upper portion has a top and one or more perimeter side walls extending downwardly therefrom [Fig. 2] and wherein the lower portion comprises a floor (26) and one or more perimeter side walls extending upwardly therefrom such that a rear perimeter side wall of the upper portion and a rear perimeter side wall of the lower portion are connected by the one or more hinges spaced apart along the rear perimeter side wall [Fig. 2].
With regard to claim 5, wherein the upper portion supports a frame [Fig. 2A] for operably retaining one or more printer components selected from the group consisting of a print head, a gantry for linear movement of the print head there along, a controller for the printer system, a print head ink maintenance system for cleaning one or more nozzles of the print head or combinations thereof [Fig. 2A].

    PNG
    media_image2.png
    497
    568
    media_image2.png
    Greyscale

With regard to claim 9, wherein the printer is openable about the hinged connection to expose one or more removable components for cleaning, service or replacement 9wherein the printer is openable and closeable manually and without tools.

Allowable Subject Matter
Claim 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to because the prior art does not teach or make obvious one or more removable components comprising an ink mist collection system, a debris tray or a combination thereof supports by a floor in a lower portion of a housing.
Claims 7-8 are objected to because the prior art does not teach or make obvious wherein one of the upper portion or lower portion operably supports a receiving arm that is movable from a first position outside the printer housing to a second position in the cavity and extendable and retractable into the cavity and across a path of a print head of the printer for providing food products to the print head for printing thereon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        /ERICA S LIN/Primary Examiner, Art Unit 2853